Citation Nr: 0310682	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  


REMAND

In June 2002, the Board undertook additional development on 
the claim at issue in this case, pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2) (2002)).  This development 
has been completed, with a VA intestines examination report 
obtained.  In March 2003, the Board provided notice of the 
development, as required by Rule of Practice 903.  67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
20.903 (2002)).  

However, in Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allows the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction, here the Buffalo VARO, for initial 
consideration and without having to obtain the claimant's 
waiver.  Also, the Federal Circuit determined that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), which provides "no less than 30 
days to respond to notice," is contrary to 38 U.S.C.A. 
§ 5103(b) (West 2002), which provides the claimant one year 
to submit evidence.  This section was also invalidated.

To date, the newly obtained evidence has not been considered 
by the RO.  In view of the Federal Circuit decision and so as 
to provide every consideration to the veteran's claim without 
taking action that might prejudice his appeal, the Board 
observes that additional due process requirements may be 
applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,3.326(a) (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the veteran's current 
claim.  Specifically, the RO should 
notify the veteran of the type of 
evidence needed to substantiate his claim 
and explain the relative duties of the 
veteran and the VA in obtaining such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

2.  After allowing the veteran the 
appropriate period of time in which to 
respond, the RO should readjudicate the 
claim of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance.  If the claim 
remains denied, the RO should then issue 
a Supplemental Statement of the Case 
addressing this claim.  This Supplemental 
Statement of the Case should address the 
evidence added to the claims file since 
the issuance of the January 1999 
Statement of the Case and should include 
the recently enacted provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002).

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




